Case 1:20-cv-00653-CCC-CA Document1 Filed 04/21/20 Page 1 of 16
hs .FORM TO BE USED BY A PRISONER IN FILING A CIVIL RIGHTS COMPLAINT

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

janine a wad L

ae Desi O wittliams (26-3320 (outtri ect
(Name of Plaintiff) (Inmate Number)

oti caveTie 16 weeiced oe Lagerte, pa
(Address), 5450 :

(2)
(Name of Plaintiff) (inmate Number)

 

 

(Case Number) .

 

_ (Address)

(Each named party must be numbered,
and all names must be printed or typed)

“ CIVIL COMPLAINT
(D_ Adin E Wetzel

(2) SANE Lila! peels pitecter. oF 5 D.C.
co | ; FILED
3) MichAeCl orrnnAn
(Names of Defendants) e+ AL : SCRA NTON

(Each named party must be numbered,
and all names must be printed or typed)

 

 

TO BE FILED UNDER: / « U.S.C, § 1983 - STATE OFFICIALS
28 U.S.C. § 1331 - FEDERAL OFFICIALS

I. PREVIOUS LAWSUITS

A. If you have filed any other lawsuits in federal court while a prisoner, please list the caption and case
number including year, as well as the name of the judicial officer to whom it was assigned:

Asi SHAD WiLti AMIS v Del aus
oes e+. Al 99-2725
2

re County Fock of PE eScK Alice

   

 

 
AT
i

Cape 1:20-cv-00653-CCC-CA Document 1 Filed 04/21/20 Page 2 of 16
at
CC

Defend ants

 

 

i SOND Calle ines Ay

 

 

En hte dc ce. “ag (SOF ~ fee ¥ Lio F

 

3 ON .
5 Oved (acs fe. CF (w. aa a Beef < Ze DF wee

 

 

° Choudia borse

 

SAGES GeiestOnte Coot Ona ted

 

HB Oven toot hie Lp Bette 04 15460

 

 

» Mand CAbs224

 

witoes @ scr - Fayette

 

US suceloot de LA getle PA, 15456

 

 

aie. [ deohu Doe. Lreuternnt

 

cesitieee ( Oth ice

 

WO Tec hnclegy Pat kasha Mechanros duke fA (756

 

 

y dane. [deh Oce Atal cam Supervecr
pee . ee

 

UB Overlook de La Belle PA 15456

 

 

/ aaa [Sohn ice d of ATER. fi ede f keegy) SUPEEM LC®

 

we Sl fayefle

 

 

de Gu<Erloolk de, le Bele hal [S456

 

Rey

0 Vers Meocke Ast, <li Za f Gritwhoice AMSEC ED

 

ol of oF {nint Geen Ce ¢ AP PEP! s

 

 

 

 
Case 1:20-cv-00653-CCC-CA Document 1 Filed 04/21/20 Page 3 of 16

“Ti EXHAUSTION OF ADMINISTRATIVE REMEDIES

In order to proceed in federal court, you must fully exhaust any available administrative remedies as to.
each ground on which you request action.

A. Is there a prisoner grievance procedure available at your present institution? _/ Yes No

B. Have you wi exhausted your available administrative remedies regarding each of your present
claims? </Yes No

Cc. If your answer to “B” is Yes:

 

cof pet fe
1. What steps did you take? (st » The ane & Apre ris

 

f ! x nyk
2. What was the result? Woriect / DisM Lesce

 

D. If your answer to “B” is No, explain why not:

 

 

I. DEF ENDAN TS
(1) Name of first defendant: S piss &- wet zef

Employed as secrelind cf Ve t_D ept og c- Ce rhe tre Ab f
Mailing address: ‘42 sot of Gach peat Merleanictnme PR LIOKO
(2) Name of second defendant: Jost" q Sefass Dee, Oita cke& Coo wie
Employed as Qirecken. Ceketcee at Steuary PReceserh Cenk eg
Mailing address: 2@% eeicten. GA Gere hore ye Veer
(3) Name of third defendant: Miclacit Geeman
Employed as QS: s2S$ Adal at SCE - FRNET a
Mailing address: U% euenicot. Ze.) a Pref ify Ge (515
(List any additional defendants, their employment, and dares on extra sheets if necessary)
IV. STATEMENT OF CLAIM

 

 

(State here as briefly as possible the facts of your case. Describe how each defendant is involved, including
dates and places. Do not give any legal arguments or cite any cases or statutes. Attach no more than three
extra sheets if necessary.)

 

Lo S5ce. ATTACh MENT

 

 
Case 1:20-cv-00653-CCC-CA Document 1 Filed 04/21/20 Page 4 of 16

 

 

 

 

 

 

 

 

 

RELIEF

(State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.)

1 _ 422 ptiAch ment

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00653-CCC-CA. Document 1 Filed 04/21/20 Page 5 of 16

 

I declare under penalty of perjury that the foregoing is true and correct.

Signed this _/ Gj __ dayof dpe f {
ZV 2 pg
. x af , |
. : ped : : one

Signature of Plaintiff)

 
Case 1:20-cv-00653-CCC-CA Document 1 Filed 04/21/20 Page 6 of 16

IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE
DISTRICT OF PENNSYLVANA

 

Case No.

 

JURY TRIAL DEMANDED

 

CIVIL ACTION COMPLAINT

 

Rashad Williams,
Plaintiff

-V.S.7

1. John E. Wetzel, Secretary of Corrections,
Pennsylvania Department of Corrrections;
2. Jane/John Doe(s) Director/CEO of Security Processing
Center, (Bellefonte, Pennsylvania);
3. Michael Oppman, Business Manager, SCI-F AYETTE;
4, Sandra Callaway, Inmate Accounting, SCI-FAYETTE;
5. Rhonda House, Grievance Coordinator, SCI-FAYETTE;
Case 1:20-cv-00653-CCC-CA Document 1 Filed 04/21/20 Page 7 of 16

6. Mark V. Capozza, Superintendent,SCI-FAYETTE;
7. Jane/John Doe, Lieutenant, Central Office;
8. Jane/John Doe, Mail Room, SCI-FAYETTE;
9. Jane Doe former Mailroom Supervisor, SCI-FAYETTE;
10. Keri Moore, Assistant Grievance Officer of Secretary's Office of Inmate
Grievances and Appeals:
11. Dornia Varner, Chief Grievance Officer, Secretary's Office of Inmate
Grievances and Appeals;

12. State Correctional Institution at Fayette.

 

TO THE HONORABLE JUDGE(S) OF SAID COURT:
I. COMPLAINT

AND NOW COMES, Rashad Williams, Pro Se, and requests that this Honorable
Court grant 'Relief requested in this matter, and avers the following in support

thereof:
Li, JURISDICTION AND VENUE

1. This is a civil action authorized by 42 U.S.C. § 1983, 42 U.S.C. § 2000cc-
et seq. 1 to redress the deprivation, under color of state law, of rights secured by
the Constitution of the United States.

The Court has jurisdiction under 28 U.S.C. § 1331 and § 1373(A)(3).

Plaintiff seeks declaratorly relief pursuant to 28 U.S.C. § 2201 and 2202.

Plaintiff claims for injunctive relief are authorized by 28 U.S.C. § 2283 and

2284, and Rule 65 of the Federal Rules of Civil Procedure (FRCP).
2. United States District Court for the Middle District of Pennsylvania is an
Case 1:20-cv-00653-CCC-CA Document 1 Filed 04/21/20 Page 8 of 16

appropriate venue under 28 U.S.C. § 1391(b)(2) because it is where the events

giving rise to this claim occured.

PARTIES
Hi. PLAINTIFF

3. Rashad Williams, is a Pennsylvania Department of Corrections Inmate

currently housed at State Correctional Institution at Fayette ("SCIP").
FV. DEFENDANTS

4, John E. Wetzel, Secretary of Pennsylvania Department of Correction;

5. Jane/John Doe(s) Director/CEO of Security Processing Center ("SPC")
(Bellefonte, Pa.);

2. Jane/John Doe(s) Director/CEO of Security Processing
Center, (Bellefonte, Pennsylvania);

3. Michael Oppman, Business Manager, SCI-FAYETTE;

4. Sandra Callaway, Inmate Accounting, SCI-FAYETTE;

5. Rhonda House, Grievance Coordinator, SCI-FAYETTE;

6. Mark V. Capozza, Superintendent,SCI-FAYETTE;

7. Jane/John Doe, Lieutenant, Central Office;

8. Jane/John Doe, Mail Room, SCI-FAYETTE;

9. Jane Doe former Mailroom Supervisor, SCI-FAYETTE;

10. Keri Moore, Assistant Grievance Officer of Secretary's Office of Inmate
Grievances and Appeals;

11. Dornia Varner, Chief Grievance Officer, Secretary's Office of Inmate

Grievances and Appeals;
Case 1:20-cv-00653-CCC-CA Document 1 Filed 04/21/20 Page 9 of 16

12. State Correctional Institution at Fayette.
V. EXHAUSTION OF AVAILABLE REMEDIES

Plaintiff exhausted his administriative remedies.
Each defendant is sued individuall and in his/her official capacity. At all
times mentioned in this Complaint each defendant acted under the color of state

law to deprive plaintiff of his Constitutional rights.
VI. STATEMENT OF FACTS

1. On May 23, 2019, Inmate Accounting at State Correctional Institution-
Fayette had deducted and processed $ 62.90 as requested, from Plaintiff's account
for Religious/Islamic books from Islamic Book Store ("I.B.S.").

2. After approximately three (3) weeks, the book store sent Plaintiff an
Invoice stating that the books were out of stock.

3. Plaintiff re-submitted a different selection of books.

4. After due time has elapsed, Plaintiff wrote the bookstore enquiring about
his pre-paided books. |

5. Islamic Book Store ("I.B.S.") responded back informing Plaintiff that the
inquired books were sent/forwarded to Security Processing Center ("S.P.C.")
(Bellefonte, Pa.) on August 05, 2019.

6. On August 29, 2019 Plaintiff submitted a Request to Staff (Business
Manager Oppman) inquiring about his religious books that were ordered.

7. On September 12, 2019 Mr. Oppman on the sam Request to Staff
responded with "books have not arrived yet."

8. In October, 2019, Plaintiff sent a missive/Complaint to Security
Case 1:20-cv-00653-CCC-CA Document1 Filed 04/21/20 Page 10 of 16

Processing Center, (cc: Business Manager, Superintnedent and Inmate
Accounting) inquiring about said Religious books ordered.
9. On November 15, 2019 Plaintiff put Mr. Wetzel on notice about not
coving ied cst tah oa ong oP
10. On November 21, 2019 Plaintiff received a dénial response from
grievance Coordinator, Rhonda House.

11. On November 22, 2019 Mr. Wetzel responded to Plaintiff with
following the grievance procedure.

12. On Novemeber 21, 2019 Plaintiff filed grievance appeal to Mark V.
Capozza, Superintendent.

13. On November 25, 2019 at approx. 0800 (8:00 a.m.) H-A Unit Counselor
Susie Sherman had informed Plaintiff through a talk, that a Jane/John Doe L.T.
from Central Office had e-mailed her, concerning Plaintiff books. The Jane/John
Doe Lieutenant, said in the e-mail (according to Ms. Susie Sherman) that the
Plaintiff has to 'contact' the book company/Store and security Process A4 Center

| 14. On November 25, 2019 Plaintiff submitted a Request to Mr. Capozza

enquiring/ explaining about his books.

15. On December 05, 2019 Mr. Capozza responded with ‘he'll forward what
Plaintiff explained to (Jane Doe) Mail Room Supervisor.

16. In December, 2019 Mailroom Supervison (Name unlegible) responded
with "if they (i.e. the Plaintiffs books) came here (SCI-FAYETTE'S Mailroom) I
(Plaintiff) would have gotten them."

17. On December 05, 2019 Plaintiff submitted a second missive to Security
Processing Center, inquiring about his property, yet again.

18. On December 17, 2019 Mr. Capozza dismissed Plaintiffs grievance as

being untimely.
19. On the evening of December 17, 2019 Plaintiff submitted, the Final
Case 1:20-cv-00653-CCC-CA Document1 Filed 04/21/20 Page 11 of 16

Appeal to Chief Grievance Officer, as of January 31, 2020. Plaintiffhas yet to
receive a response.

20. On February 13, 2020 Plaintiff submitted a Criminal, Complaint against
S.P.C. for theft, inter alia.

21. On February 28, 2020 Plaintiff received his final grievance response,

Denied/Dismissed.
Vil. INADEQUATE OPPORTUNITY TO PRACTICE RELIGION

22. Defendant John E. Wetzel, violated Plaintiff's Religious Land Use and
Institutionalized Persons Act (RLWIPA) by being cognizant through carbon copies
of missives, complaints that Security Processing Center has not forwarded
Plaintiff's Religious books.

23. Defendant(s) Jane/John Doe Director Exec's etc. of Security Processing
Center, violated Plaintiff's Religious Land Use and Institutionalized Persons Act
(RULIPA) by delaying the delivery of two (2) spirtual based books.

24. Defendant Michael Oppman (Business Manager}Plaintiff's Religious
Land Use and Institutionalized Persons Act (RLUIPA) by further deprivement of
religous books, after being cognizant through request to staff, missives/complaints
that Security Processing Center did NOT forward Plaintiff's religious books.

25. Defendant Sandra Callaway (Inmate Accounting) violated Plaintiff's
Religious Land Use and Institutionalized Persons Act (RLUIPA) by being
cognizant through request to staff that Security Proecssing Center has NOT
forwarded Plaintiff's, religious books.

26. Defendant Mark V. Capozza, violated Plaintiffs Religious Land Use and
Institutionalized Persons Act (RLUIPA) by being cognizant through request to

staff, missives, complaint(s) and grievances, that Security Processing Center has
Case 1:20-cv-00653-CCC-CA Document1 Filed 04/21/20 Page 12 of 16

NOT forwarded Plaintiffs religious books.

27. Deferlant Rhonda House (Grievance Coordinator), violated Plaintiff's
RELIGIOUS LAND USE AND INSTITUTIONALIZED PERSONS ACT
(RLUIPA) by being cogizant through grievance that Security Processing Center
has NOT forwarded Plaintiff's Religious books.

28. Defendant Jane/John Doe Lieutenant ,violated Plaintiff's RELIGIOUS
LAND USE AND INSTITUTIONALIZED PERSONS ACT (RLUIPA) by being
cogizant through Request to Staff, and defendant's own admission (via e-mail sent
to SCI-FAYETTES H-A Unit Counselor Susie Sherman) that Security Processing
Center has NOT forwarded Plaintiff's Religious books. |

29, Defendant Jane/John Doe Mail Room Supervisor ,violated Plaintiff's
RELIGIOUS LAND USE AND INSTITUTIONALIZED PERSONS ACT
(RLUIPA) by being cogizant through forwarded Request to Staff, that Security
Processing Center has NOT forwarded Plaintiff's Religious books.

30. Defendant Jane/John Doe fait €& Mailroom Supervior ,violated
Plaintiffs RELIGIOUS LAND USE AND INSTITUTIONALIZED PERSONS
ACT (RLUIPA) by being cogizant through Request to Staff, that Security
Processing Center has NOT forwarded Plaintiff's Religious books.

| 31. Defendant Keri Moore, Assistant Grievance Officer (Inmate Grievance
and Appeals), violated Plaintiffs RELIGIOUS LAND USE AND
INSTITUTIONALIZED PERSONS ACT (RLUIPA) by being cogizant through
grievances and appeals that, that Security Processing Center has NOT forwarded
Plaintiff's Religious books.

32. Dorina Varner, violated Plaintifs RELIGIOUS LAND USE AND
INSTITUTIONALIZED PERSONS ACT (RLUIPA) by being cogizant through
grievances and appeals that, that Security Processing Center's actions and

inactions and through Keri Moore acting on behalf of defendant.
Case 1:20-cv-00653-CCC-CA Document 1. Filed 04/21/20 Page 13 of 16

33. Defendant STATE CORRECTIONAL INSTIPUTION-FAYETTE,
violated Plaintiffs RELIGIOUS LAND USE AND INSTITUTIONALIZED
~ PERSONS ACT (RLUIPA) because its where the initial transaction took place at.

34. All defendants violated Plaintiff's First (1) and Fourteenth (14)
Amendments by knowingly depriving spiritual based books which provided
Religious instruction to practiceupon the ORTHODOXY precepts of Islam. See;
Robinson vy. Department of Correction, 2007-WL-2107172 *3 (N.D. F.H., 07-
13-2017}.

35. All defendants denied Plaintiff the access to these books which
substantially burdened Plaintiff's Religious exercise because Plaintiff's part of a
small congregation/community of Sunni (i.e. those who adhere to a Math-Hajy/A
particualr way, Hanafi/Orthodox) Muslims who do NOT follow/ascribed to) the
overwhelming understanding of Salafi Muslims in SCI-FAYETTE (Pa. DOC's).

36. All defendants denied Plaintiff's Free Exercise of religion by depriving
Plaintiff spiritual materials of his ilk which provides Religious Instruction
According to the Hanafi Math-Hab (Jurisprudence) and without which Plaintiff
could not adequately practice the precepts of his religion. See; Sutton v. Rasheed,
323 F.3d 236, 252-54 (3d Cir, 2003).

| 37. The deprivement of Sunni-Orthodox books substantially burden

   

Plaintiff s Religious rights by forging him to read Non-Sunni books, pamplets
and/or periodicals of the Salafi persuasion. |

38. The Plaintiff has been subjected to intential discrimination on the basis
of his understanding of classical (Sunni/ Orthodox) Islam. Treecghatthe Pa.
Department of Correction, it is well known that Salafi Clergy and Salafi Muslims

; Li. . SALAE ;
are the overwhelming majority and their teachings comes from. — Materials.

CLAIMS FOR RELIEF
Case 1:20-cv-00653-CCC-CA Document 1 Filed 04/21/20 Page 14 of 16

| 39. The negligence of defendants, Security Processing Center, Mark
Capozza, Rhonda House, Michael Oppman, sandra Calloway, and John E. Wetzel,
to follow up on Plaintiff's pre-paided Religious Boks after being cognizant that
("SPC") did NOT forward Plaintiff's property, constituted deliberate indifference
to Plaintiff's Religious needs.

40. All Defendants violated Plaintiff's F irst (1*) and Fourteenth (14")
Amendments Rights in retaliation for filing grievances, and litigation in State and
Federal Court, which included deprivement of religious materials, Access to the |
Courts, and right to redress grievance(s). —

41. All defendants arbitrarily and unreasonably deprived Plaintiff of his
property without giving Plaintiff a hearing or affording Plaintiff a sufficient post-
deprivation remedy.

WHEREAS, all defendants violated Plaintiff's RULIPA ( 42 ULS.CS. §
2000 cc.1 et seq. The First (15) Amendment free exercise rights, and Fourteenth
(14) Amendment Rights to Equal Protection. | 7

WHEREAS, all defendants infrigned Plaintiff's First (1st) Amendment right.

‘WHEREAS, all defendants censorship of Plaintiffs and other similiarly
situated inmates, prernissed on PlaintiffsRreligion. | .

| REQUESTED RELIEF

WHEREFORE, Plaintiff, request that this Honorable Court grant the
fo , llowing relief:

A. Declare that all defendants violated Plaintiffs First (15) amendment Free |
Exercise of Religion, and RELIGIOUS LAND USE AND INSTITUTIONALIZED
PERSONS ACT (RLUIPA).

B. Declare that all Defendants violated Plaintiffs Rights under the Due

Process Clause of the Fourteenth (14'*) Amendment.
Case 1:20-cv-00653-CCC-CA Document 1 Filed 04/21/20 Page 15 of 16

C. Award COMPENSATORY damages in the following amounts:

1. One Thousand Dollars ($ 1, 000.00) against each defendant jointly and
severally, plus the appropriate pre and post-judgment interest rate.

2. Award PUNITIVE damages in the following amounts: .

Five Thousand ( $ 5, 000.00) against each defendant jointly and severally,

plus the appropriate pre- and post-judgment interest rate.
INJUNCTIVE
3. Issue and immediate Order, directing that Pennsylvania, Department of
Corrections, Security Procesing Center, process, expedite, and deliver Plaintiff's
Religious books.

Grant Plaintiff such relief as it amy appear Plaintiff is entitled to.

Dated: This day of March, 2020

Respectfully Submitted, _

 

Rashad Williams
Plaintiff, Pro Se

Rashad Williams JU-1628

SCI-FAYETTE

48 Overlook Drive

La Belle, Pennsylvania
15450

\o
 

Case 1: 20- cv-00653-CCC-CA Document1 Filed 04/21/20 age 16 of 16

Esty Meant ttam:
— BEN FRY ETTE

AR Ow eatoal on. oo :
LL i Belle é, [A [5450

RECEIVED:
SCRANTON

  
 
 
     
